Citation Nr: 0608890	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  01-02 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, 
to include as secondary to service-connected hypertension 
with hypertensive heart disease and chronic congestive heart 
failure.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a pulmonary disorder, to include sarcoidosis.

4.  Entitlement to service connection for arthritis of the 
knees, to include the question of whether new and material 
evidence has been submitted to reopen a previously denied 
claim therefor.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 1966 
and from July 1966 to January 1983.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, so that additional procedural and 
evidentiary development could be undertaken.  Following the 
completion of such actions, the case has since been returned 
to the Board for further review.

The issues pertaining to the veteran's reopened claims of 
entitlement to service connection for a pulmonary disorder, 
to include sarcoidosis, and for arthritis of the knees are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.



FINDINGS OF FACT

1.  Medical data fail to identify the existence of a kidney 
disorder or diabetes mellitus in service, nor is diabetes 
mellitus or nephritis shown within the one-year period 
immediately following either discharge from military service.  

2.  Evidence of a current disability involving a kidney 
disorder is absent.  

3.  Current disability involving diabetes mellitus is shown, 
but competent evidence of its nexus to service is lacking.  

4.  Service connection for a pulmonary disorder was most 
recently denied by VA in an RO determination entered in 
October 1990; and service connection for arthritis of the 
knees was most recently denied by RO action in December 1992; 
following notice to the veteran of each denial, no timely 
appeal was initiated and/or perfected.  

5.  Since entry of the rating decisions in October 1990 and 
December 1992, denying service connection for a pulmonary 
disorder and arthritis of the knees, respectively, evidence 
has been submitted which was not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matters under consideration, 
and which is neither cumulative nor redundant, but is so 
significant that it must be considered in order to decide 
fairly the merits of each respective claim.  


CONCLUSIONS OF LAW

1.  Neither a kidney disorder, nor diabetes mellitus, was 
incurred in or aggravated by military service, nor may 
nephritis or diabetes mellitus be presumed to have been 
incurred therein, nor is a kidney disorder proximately due to 
or the result of service-connected hypertension with 
hypertensive heart disease and chronic congestive heart 
failure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2005).

2.  Rating decisions of the RO entered in October 1990, 
denying service connection for arthritis of the knees, and in 
December 1992, denying service connection for a pulmonary 
disorder, are final; since entry of those rating 
determinations, new and material evidence has been presented 
with which to reopen each of the claims underlying those 
decisions.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. § 3.104 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in 
January 2004 for additional development.  All of the actions 
sought by the Board by its prior development request appear 
to have been completed in full as directed, and neither the 
appellant nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet.App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2005).  Second, VA has 
a duty to notify the appellant of the information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles 
v. Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  This assistance includes obtaining all 
relevant evidence adequately identified in the record, and in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  Finally, VA has a 
duty to notify the appellant that he should submit all 
pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided by the RO in May 
2001 and the AMC in April 2004 fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in his 
possession.  Such notice does not, however, fully meet the 
elements identified in Dingess/Hartman, but despite such 
inadequacy, neither the appellant-veteran, nor his 
representative, challenges the sufficiency of the notice 
provided and prejudice is not shown to result in the Board's 
entry of final decisions as to the claims for service 
connection herein at issue.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, the Board finds that VA has satisfied 
its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Claims for Service Connection:  Kidney Disorder & Diabetes 
Mellitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
veteran served 90 days or more during a period of war, or 
during peacetime after December 31, 1946, and a chronic 
disease, such as nephritis or diabetes mellitus, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet.App. 247, 253 (1999).

Service connection on a secondary basis is granted where the 
claimed disorder is proximately due to or aggravated by 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet.App. 439 (1995).  

The record reflects that service connection has been 
established for hypertension with hypertensive heart disease 
and chronic congestive heart failure, and the record also 
includes the veteran's assertion that he has developed a 
kidney disorder as a direct result of such service-connected 
disability.  However, there is no showing of current 
disability involving a kidney disorder.  In fact, the Board 
remanded this matter in early 2004 in order to obtain a 
medical examination and opinion as to the relationship 
between the entities in question.  Findings therefrom were 
negative for any indication of a current kidney disorder and, 
as a result, no pertinent diagnosis involving current 
disability was recorded.  Moreover,  no opinion was offered 
linking the veteran's claimed kidney disorder to his service-
connected cardiovascular disability.  In light of the 
foregoing, denial of the veteran's claim for service 
connection for a kidney disorder, to include as secondary to 
the service-connected cardiovascular disability, is in order.  
Hickson.  

With respect to the veteran's claim for service connection 
for diabetes mellitus, no manifestations thereof are shown in 
service or within the one-year period following either period 
of military service.  While an occasional, elevated glucose 
level may have been present in service, most readings 
remained within the normal range, and specifically, a glucose 
reading of 89 milligrams percent, well within the range of 
normal, was obtained upon the veteran's retirement medical 
examination in July 1982.  A diagnosis of diabetes mellitus 
is not otherwise shown by the record until March 1996.  It is 
also significant that no medical professional offers any 
finding or opinion specifically linking the veteran's 
diabetes mellitus to his active duty service.  In the absence 
of competent evidence of a nexus between the claimed disorder 
and military service, denial of the veteran's claim for 
service connection for diabetes mellitus is warranted.  
Hickson.  

Claims to Reopen for Service Connection:  Pulmonary Disorder 
& Knee Arthritis

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
United States Code, provides that a final decision that is 
not appealed "will not thereafter be reopened or allowed, 
except as may otherwise be provided by regulations not 
inconsistent with this title."

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
This definition was recently modified, but the modification 
is applicable only to claims filed on or after August 29, 
2001, and is not for application in this instance.  See 66 
Fed. Reg. 45620 (2001).

Entitlement to service connection for arthritis of the knees 
and for a pulmonary or lung disorder has been denied by VA on 
several prior occasions, the most recent determinations of 
which were entered in October 1990 regarding arthritis of the 
knees, and in December 1992 with respect to the veteran's 
pulmonary disorder.  The RO in denying entitlement to service 
connection for arthritis of the knees in October 1990 
concluded that new and material evidence had not been 
presented to show the onset of arthritis in service or within 
the one-year period after service discharge.  Notice of the 
denial was provided to the veteran later in the month of 
October 1990, following which no appeal was initiated, 
thereby rendering the October 1990 action final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  

The RO in rating action of December 1992 found that new and 
material evidence had been presented to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a pulmonary or lung disorder, but denied the reopened 
claim on its merits, finding that medical evidence in support 
of entitlement was indefinite and speculative and not 
otherwise productive of reasonable doubt.  Notice of denial 
action was furnished to the veteran later in December 1992, 
and he did not thereafter initiate an appeal as to the 
December 1992 action .  As such, the December 1992 denial was 
rendered final.  Id.  

Received by the RO in March 1996 were the appellant's claims 
to reopen for arthritis of the knees and for a pulmonary 
disorder, including sarcoidosis.  Given the finality of the 
October 1990 and December 1992 actions, as set forth above, 
the question at this juncture is whether new and material 
evidence has been presented to reopen the appellant's 
previously denied claims.  This ordinarily would necessitate 
a review of the evidence submitted prior to and subsequent to 
those most recent, final denials, as set forth above.  

In this instance, however, lay statements were received into 
the record in February 1998 from three individuals, including 
a nurse and an acquaintance with whom the veteran had been 
familiar while he was stationed at Sheppard Air Force Base 
during the 1980s.  Such lay affiants reported that they had 
observed the veteran's knee problems for many years, 
including a portion of those years he served on active duty.  
With respect to the veteran's claimed pulmonary disorder, an 
attending VA physician stated in a report, dated in October 
2004, that available data indicated that the veteran's lung 
disease had started prior to his retirement from service in 
1983, with the onset of symptoms and abnormal X-rays findings 
being shown in 1980.  

The noted items of evidence were not previously submitted to 
agency decision makers and they bear directly and 
substantially upon the specific matters under consideration.  
They likewise are neither cumulative nor redundant, and by 
themselves, or in connection with evidence previously 
assembled, are so significant that they must be considered in 
order to decide fairly the merits of each respective claim.  
As each item of evidence is thus found to be new and 
material, each of the underlying claims is deemed to be 
reopened.  To that extent alone, the benefits sought on 
appeal are granted and each reopened claim is addressed 
further in the Remand portion of this decision below.  


ORDER

Service connection for a kidney disorder, to include as 
secondary to service-connected hypertension, is denied.  

Service connection for diabetes mellitus is denied.  

New and material evidence has been presented to reopen the 
veteran's previously denied claims of entitlement to service 
connection for arthritis of the knees and for a pulmonary 
disorder, to include sarcoidosis.  


REMAND

Further development regarding the veteran's reopened claims 
of entitlement to service connection for a pulmonary 
disorder, including sarcoidosis, and for arthritis of the 
knees is needed, prior to the Board's entry of a final 
decision on the merits of such claims.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 and 38 C.F.R. 
§ 3.159, the veteran must be notified 
what additional information and evidence 
are needed to substantiate his reopened 
claims of entitlement to service 
connection for a pulmonary disorder, 
including sarcoidosis, and arthritis of 
the knees, as well as notice to him of 
the five elements of a service connection 
claim set forth in Dingess/Hartman.  The 
veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he provides 
sufficient, identifying information and 
written authorization.

2.  All records of VA medical treatment 
not already on file which were compiled 
at VA facilities and which pertain to the 
veteran's claimed arthritis of the knees 
and/or a pulmonary or lung disorder, 
including sarcoidosis, must be obtained 
for inclusion in his claims folder.  

3.  Thereafter, the veteran must be 
afforded a VA medical examination by an 
orthopedist for the purpose of 
ascertaining the nature and etiology of 
his claimed arthritis of the knees.  The 
claims folder in its entirety must be 
made available to and reviewed by the 
examiner for use in the study of this 
case.  Such examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all indicated diagnostic testing, 
including X-rays, deemed necessary by the 
examiner.  All pertinent diagnoses, 
including arthritis of any portion of 
either knee, must be set forth.  

The examiner is asked to provide a 
professional opinion and supporting 
rationale as to the following:  

Is it at least as likely as not 
that any currently existing 
knee arthritis of the veteran 
had its onset during his period 
of active duty from July 1961 
to January 1983, within the 
one-year period immediately 
following his service discharge 
in January 1983, or is 
otherwise related to any event 
occurring in service?  

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

4.  The veteran must also be afforded a 
VA medical examination by a pulmonologist 
for the specific purpose of determining 
the nature and etiology of the veteran's 
claimed pulmonary disorder, including 
sarcoidosis.  The claims folder in its 
entirety must be made available to and 
reviewed by the examiner for use in the 
study of this case.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all indicated 
diagnostic testing deemed necessary by 
the examiner.  All pertinent diagnoses 
must be set forth.  

The examining pulmonologist is asked to 
provide a professional opinion and 
supporting rationale as to the following:  

(a)  If a pulmonary or lung 
disorder, inclusive of 
sarcoidosis, is currently 
shown, is it at least as likely 
as not (i.e., is there a 50/50 
chance) that such disorder 
originated during the veteran's 
period of military service from 
July 1961 to January 1983, or 
is otherwise related to that 
period of military service?

(b)  If sarcoidosis, or other 
chronic lung disease such as 
tuberculosis or bronchiectasis, 
is diagnosed, is it at least as 
likely as not that any such 
disorder was initially 
manifested during the one-year 
period immediately following 
the veteran's January 1983 
service discharge?  If so, how 
and to what degree?

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.

5.  Lastly, the veteran's reopened claims 
for entitlement to service connection for 
arthritis of the knees and for a 
pulmonary or lung disorder, including 
sarcoidosis, must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


